Filed 9/13/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 208







State of North Dakota, 		Plaintiff and Appellee



v.



James Kibble, 		Defendant and Appellant







No. 20180023







Appeal from the District Court of Hettinger County, Southwest Judicial District, the Honorable James D. Gion, Judge.



AFFIRMED.



Per Curiam.



Amy G. Pikovsky, Hettinger County State’s Attorney, Mott, N.D., for plaintiff and appellee; submitted on brief.



Scott O. Diamond, Fargo, N.D., for defendant and appellant; submitted on brief.

State v. Kibble

No. 20180023



Per Curiam.

[¶1]	James Kibble appeals from a criminal judgment following a jury verdict of aggravated assault arising out of Kibble’s striking another person in the hand with the dull side of a meat cleaver knife. Kibble argues the State did not present evidence sufficient to support an inference by the jury that Kibble had the requisite intent to cause serious bodily injury to the victim. We conclude the verdict is supported by substantial evidence, and we summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers